Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 14 October 2021. Although Applicant did not properly withdraw all of the claims drawn to the other subspecies, after further consideration and searching in the relevant art, the Examiner has considered all of the pending claims 1-9.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 7 include the limitations “the first and second portions”. There is insufficient antecedent basis for this limitation in the claim.
In view of the rejections above under 35 USC §112, the claims referred to in any and all rejections below are rejected as best understood.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Liu (US 2015/0335164).
Regarding claim 1, Liu discloses a tensioning beam (tensioning structures 100 of Liu) for an inflatable product (abstract of Liu), comprising: a first layer (I-beam support structures 102 of Liu); a first and a second pair of coupling layers (502 of Liu); and a sandwiching arrangement, wherein a first portion of the first layer is sandwiched between the first pair of coupling layers and a second portion of the first layer is sandwiched between the second pair of coupling layers (see at least Figs. 5A and 5B of Liu).  
Regarding claim 2, Liu discloses the tensioning beam of claim 1, wherein the first layer is an anti-elongation layer or a laminated multi-layer (see at least paragraph [0061] of Liu).  
Regarding claim 3, Liu discloses the tensioning beam of claim 1, wherein the first and second pairs of coupling layers include a flexible thermal plastic material to facilitate 
 Regarding claim 4, Liu discloses the tensioning beam of claim 3, wherein the first pair of coupling layers is folded about an end of the first layer adjacent the first wall and the second pair of coupling layers is folded about an opposite end of the first layer adjacent the second wall (see at least Figs. 2 and 5B and paragraphs [0050]-[0052] of Liu).  
Regarding claim 5, Liu discloses the tensioning beam of claim 3, wherein a plurality of holes are included in the first and second portions of the first layer to facilitate the sandwiching arrangement and coupling between the tensioning beam and the first and second walls of the inflatable product (see at least Figs. 3, 4A and 4B which shows apertures 306 and pores 422 in the first layer).  
Regarding claim 6, Liu discloses the tensioning beam of claim 1, further including a coupling structure, and wherein the first and second pairs of coupling layers are folded about the coupling structure and in contact with at least two sides of the coupling structure (via the portion of 202 which the weld strip 502 is folded about and coupled to as shown in Fig. 5B).  
Regarding claim 7, Liu discloses the tensioning beam of claim 1, wherein the first portion and the second portion are coupled between the first and second pairs of coupling layers using high frequency welding, hot coupling, adhering, suturing, or seaming (see at least paragraph [0051] of Liu which discusses coupling the weld strips to the weld strips).  
Regarding claim 8, Liu discloses the tensioning beam of claim 1, wherein the first and second pairs of coupling layers include a C-shaped cross-section when sandwiching the first and second portions of the first layer (see at least Fig. 5B of Liu).  
Regarding claim 9, Liu discloses the tensioning beam of claim 1, wherein the first layer includes a plurality of strips arranged in an array (see at least Fig. 4B showing strips in an array).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L BAILEY whose telephone number is (571)272-8476. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673